Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Amendments filed on 04/19/2022, wherein Claims 1, 9, 14, and 19-21 have been amended and a new claim 22 has been added. Claims 1-22 are pending.

Response to Arguments
Regarding 35 USC 103 rejection: Applicant’s arguments with respect to claims 1-21, have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Regarding 35 USC 101 rejection: Applicant's arguments filed 04/19/2022, with respect to 35 USC 101 rejection, have been fully considered but they are not persuasive.
Applicant argues (page 11):
“in a decision of the U.S. Court of Appeals for the Federal Circuit (CAFC) in Core Wireless', the CAFC determined that claims directed to a specific manner of displaying a limited set of information to a user were directed to "an improvement in the functioning of computers" and not to any abstract idea, and thus patent eligible under 35 U.S.C. §101”.
	Examiner respectfully disagrees. Unlike the instant application, the cited case is directed to “an improvement in the functioning of computers” (Core Wireless: “This language clearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens”). 
However, there is no improvement in the functioning of computers in Applicant’s case. The instant claims use generic computer technology. Similar to Electric Power Group, “the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools”.
Consequently, this CAFC decision does not apply to Applicant’s case.
	The 35 U.S.C. 101 rejection stays.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a product (apparatus claims 1-18) and a process (method claims 19-20).
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.

Claim 1. An information processing device comprising: 
a data acquisition unit configured to acquire a learning setting corresponding to information related to previous learning processing based on the information related to the previous learning processing having a degree of similarity with information related to learning processing specified by a user that is higher than a predetermined degree of similarity as a learning setting to be recommended to the user; and 
a display control unit configured to control display corresponding to the learning setting to be recommended,
wherein the information related to the learning processing includes a learning setting specified by the user, 
wherein the display control unit is further configured to control display of a difference between the learning setting specified by the user and the learning setting to be recommended, based on the degree of similarity between the learning setting specified by the user and the learning setting to be recommended being higher than the predetermined degree of similarity, and 
wherein the data acquisition unit and the display control unit are each implemented via at least one processor.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
According to the 2019 PEG: “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.' ‘); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for ‘‘anonymous loan shopping' ' was an abstract idea because it could be ‘‘performed by humans without a computer' ' ); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.' ' ).”
For example, the limitation of “a data acquisition unit configured to acquire a learning setting corresponding to information related to previous learning processing, based on the information related to the previous learning processing having a degree of similarity with information related to learning processing specified by a user that is higher than a predetermined degree of similarity, as a learning setting to be recommended to the user” is treated as belonging to mental process grouping.
The limitation of “is further configured to control display of a difference between the learning setting specified by the user and the learning setting to be recommended, based on the degree of similarity between the learning setting specified by the user and the learning setting to be recommended being higher than the predetermined degree of similarity”, “configured to acquire a learning setting corresponding to information related to previous learning processing based on the information related to the previous learning processing”, “learning processing includes a learning setting specified by the user”, and “is further configured to control display of a difference between the learning setting specified by the user and the learning setting to be recommended” are a mere data gathering.
Independent Claim 19 recites:
Claim 19. A method of processing information, the method comprising:   
acquiring a learning setting corresponding to information related to previous learning processing, based on the information related to the previous learning processing having a degree of similarity with information related to learning processing specified by a user that is higher than a predetermined degree of similarity, as a learning setting to be recommended to the user, 
wherein the information related to the learning processing includes a learning setting specified by the user;
controlling, by a processor, display corresponding to the learning setting to be recommended; and
controlling, by the processor, display of a difference between the learning setting specified by the user and the learning setting to be recommended, based on the degree of similarity between the learning setting specified by the user and the learning setting to be recommended being higher than the predetermined degree of similarity.  
Similar analysis is applied to the abstract ideas of Claim 19, including the additional limitations of “learning setting”, “controlling display corresponding to the learning setting to be recommended,” and the limitations of “acquiring a learning setting corresponding to information related to previous learning processing”, “display of a difference between the learning setting specified by the user and the learning setting to be recommended, based on the degree of similarity between the learning setting specified by the user and the learning setting to be recommended being higher than the predetermined degree of similarity”, and “wherein the information related to the learning processing includes a learning setting specified by the user” are a mere data gathering.
Independent Claim 20 recites:
Claim 20. A method of providing information, the method comprising: 
searching for a learning setting corresponding to information related to previous learning processing, based on the information related to the previous learning processing having a degree of similarity with information related to learning processing specified by a user that is higher than a predetermined degree of similarity as a learning setting to be recommended to the user, wherein the information related to the learning processing includes a learning setting specified by the user; and
controlling, by a processor, transmission of the learning setting to be recommended,
wherein a difference between the learning setting specified by the user and the learning setting to be recommended is controlled to be displayed based on the degree of similarity between the learning setting specified by the user and the learning setting to be recommended being higher than the predetermined degree of similarity.  
Similar analysis is applied to the abstract ideas of Claim 20, including the additional limitations of “learning setting”, “controlling, by a processor, transmission of the learning setting to be recommended,” and limitations of “wherein a difference between the learning setting specified by the user and the learning setting to be recommended is controlled to be displayed based on the degree of similarity between the learning setting specified by the user and the learning setting to be recommended being higher than the predetermined degree of similarity”, which is a mere data gathering.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In Claim 1: a data acquisition unit; a display control unit; a processor; and learning setting.
In Claim 19: a processor, a display, and learning setting.
In Claim 20: a processor and a learning setting.
The additional elements in Claims 1, 19, and 20, of “a data acquisition unit”; “a display control unit”; “a processor” and “a display” are not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. “A data acquisition unit” (generic unit), “a processor” (generic processor), “a display control unit” (generic unit), and “a display” (generic display unit) are generally recited and are not qualified as particular machines.  “A learning setting” is recited in generality and is therefore meaningless. A step of “searching for a learning setting corresponding to information related to previous learning processing” is recited in generality and therefore meaningless.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record.
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-18 and 21 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regard to the independent claims.
The dependent claims are, therefore, also ineligible.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 14, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over US20190164109 to Suhara et al. (hereinafter Suhara) in view of US20160125273 to Matsunaga (hereinafter Matsunaga) and in further view of  US20100023465 to Kuroiwa et al. (hereinafter Kuroiwa).

Regarding Claim 1: Suhara discloses:
“An information processing device comprising: a data acquisition unit” (Fig. 2 - agent terminal 300; para 0023 – “The agent terminal 300 performs maintenance/management of a recruitment web site as well as narrowing down of job applicant candidates matching recruitment information of the company side (i.e. data acquisition, added by examiner)”) 
“configured to acquire a learning setting corresponding to information related to previous learning processing, wherein the information related to the learning processing includes a learning setting specified by the user” (Fig. 4; para 0034 – “FIG. 4 is a flowchart showing the similarity degree learning process; para 0035 – “When the agent terminal 300 judges that similarity degree learning is to be started, in response to receiving new recruitment information from the company terminal 200 (step S10: YES) (i.e. the information related to the learning process includes a learning setting specified by the user, added by examiner), the characteristics extracting portion 330 of the agent terminal 300 reads the new recruitment information from the recruitment card database 310 (i.e. acquires a learning setting corresponding to information related to previous learning setting, added by examiner) and reads resume information about job seekers from the resume database 320 (step S20)”).
Suhara is silent on:
“based on the information related to the previous learning processing having a degree of similarity with information related to learning processing specified by a user that is higher than a predetermined degree of similarity, as a learning setting to be recommended to the user; and a display control unit configured to control display corresponding to the learning setting to be recommended, wherein the display control unit is further configured to control display of a difference between the learning setting specified by the user and the learning setting to be recommended, based on the degree of similarity between the learning setting specified by the user and the learning setting to be recommended being higher than the predetermined degree of similarity, and wherein the data acquisition unit and the display control unit are each implemented via at least one processor”.
However, Matsunaga discloses:
“based on the information related to the previous learning processing” (para 0036 – “The user may collect beforehand the plurality of learning images (interpreted as an information related to the previous learning processing, added by examiner ) and the plurality of testing images depending on purpose”)
“having a degree of similarity with information related to learning processing specified by a user that is higher than a predetermined degree of similarity, as a learning setting to be recommended to the user” (Figs, 13 and 14; Para 0106 – “When there is one combination in which the correct answer percentage exceeds the predetermined threshold (i.e. a degree of similarity is higher than the predetermined degree, added by examiner), the selection unit 127 may select the one combination of C and a, and when there are two or more such combinations, it may select the combination of C and a in which the correct answer percentage is highest (interpreted as recommended to the user, added by examiner)”;  para 0107 – “In accordance with the classification processing according to the above modification, until the correct answer percentage exceeds the predetermined threshold (e.g., 80%), a similarity feature vector which is different from the current similarity feature vector is generated based on the similarity degree between the current similarity feature vectors. In other words, until the correct answer percentage exceeds the predetermined threshold, a new similarity feature vector may be generated infinite times. Thus, with the machine learning device 100, a discriminant function is obtained for which the correct answer percentage exceeds the predetermined threshold. Accordingly, the classification device 200 can accurately classify the unknown image.”),
“wherein the data acquisition unit implemented via at least one processor” (para 0039 – “The CPU of the control unit 120 reads out and executes a classification processing program stored in the ROM to achieve respective functions (an image acquisition unit 121…)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device, disclosed by Suhara, as taught by Matsunaga, in order to enhance the ability of the user to view and control the data corresponding to the learning setting.
Both Suhara and Matsunaga are silent on “a display control unit configured to control display corresponding to the learning setting to be recommended” and “wherein the display control unit are each implemented via at least one processor”.
However, Kuroiwa discloses:
“a display control unit configured to control display corresponding to the learning setting to be recommended” (para 0028 – “With reference to FIG. 1, an active learning system… is comprised of… an output unit 8 configured by a display unit”; para 0017 – “control means that outputs the data selected by the data selection means from an output unit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device, disclosed by Suhara/Matsunaga combination, as taught by Kuroiwa, in order to enhance the ability of the user to view and control the data corresponding to the learning setting.
Regarding the limitation:
“wherein the display control unit is further configured to control display of a difference between the learning setting specified by the user and the learning setting to be recommended, based on the degree of similarity between the learning setting specified by the user and the learning setting to be recommended being higher than the predetermined degree of similarity”:
	Matsunaga discloses the selection unit, where the selection is based on the degree of similarity between the learning setting specified by the user and the learning setting to be recommended:
“based on the degree of similarity between the learning setting specified by the user and the learning setting to be recommended being higher than the predetermined degree of similarity” (Figs. 13 and 14; Para 0106 – “When there is one combination in which the correct answer percentage exceeds the predetermined threshold (i.e. a degree of similarity is higher than the predetermined degree, added by examiner), the selection unit 127 may select the one combination of C and a, and when there are two or more such combinations, it may select the combination of C and a in which the correct answer percentage is highest (interpreted as recommended to the user, added by examiner)”;  para 0107 – “In accordance with the classification processing according to the above modification, until the correct answer percentage exceeds the predetermined threshold (e.g., 80%), a similarity feature vector which is different from the current similarity feature vector is generated based on the similarity degree between the current similarity feature vectors. In other words, until the correct answer percentage exceeds the predetermined threshold, a new similarity feature vector may be generated infinite times. Thus, with the machine learning device 100, a discriminant function is obtained for which the correct answer percentage exceeds the predetermined threshold. Accordingly, the classification device 200 can accurately classify the unknown image.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the display control unit so it displays the difference between the learning specified by the user and the learning setting to be recommended, and based on a feedback on the difference between the user’s requirements and the model recommendations, the user’s requirements can be changed to achieve more accurate control of the learning setting.

	Regarding Claim 2: Suhara/Matsunaga/Kuroiwa combination discloses the information processing device according to claim 1 (see the rejection for Claim 1).
Suhara further discloses: 
“the data acquisition unit is further configured to acquire performance of the learning setting to be recommended” (para 0004 – “an agent performs narrowing-down from a long list to a short list by performing screening, telephone interviews and the like … the long list refers to a candidate list before the agent performing screening for talented persons thought to satisfy needs of a recruiting company, and the short list refers to a candidate list obtained by the agent narrowing down the long list to several candidates by telephone interviews and the like (interpreted as acquiring performance of the learning setting to be recommended, added by examiner)”; para 0010 – “characteristics extracting means (i.e. data acquisition unit, added by examiner) for, by analyzing the piece of recruitment information (i.e. configured to acquire performance, added by examiner) and the pieces of resume information using a topic model, collecting words extracted from a document constituting each of the pieces of information, for each topic”).
Suraha is silent on:
“the display control unit controls display of the performance”
However, Kuroiwa discloses: 
“the display control unit controls display of the performance” (para 0028 – “With reference to FIG. 1, an active learning system… is comprised of… an output unit 8 configured by a display unit”; para 0017 – “control means that outputs the data selected by the data selection means from an output unit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device, disclosed by Suhara/Matsunaga/Kuroiwa combination, as taught by Kuroiwa, in order to enhance the ability of the user to view and control the data corresponding to the learning setting.

Regarding Claim 3: Suhara/Matsunaga/Kuroiwa combination discloses the information processing device according to claim 1 (see the rejection for Claim 1).
Suhara further discloses:
“wherein the information related to the learning processing specified by the user includes a data set specified by the user” (para 0004 – “an agent performs narrowing-down from a long list to a short list (i.e. data set specified by the user, added by examiner) by performing screening, telephone interviews and the like based on recruitment information prepared by the company side and resume information prepared by the job seeker side first”), and
“the information related to the previous learning processing includes a data set used for the previous learning processing” (para 0004 – “the long list (i.e. previous learning processing, added by examiner) refers to a candidate list before the agent performing screening for talented persons thought to satisfy needs of a recruiting company, and the short list refers to a candidate list obtained by the agent narrowing down the long list to several candidates by telephone interviews and the like”).

Regarding Claim 4: Suhara/Matsunaga/Kuroiwa combination discloses the information processing device according to claim 3 (see the rejection for Claim 3).
Suhara further discloses;
“wherein the data acquisition unit is further configured to acquire, as the learning setting to be recommended, a learning setting in which learning processing is previously performed” (Fig. 4; para 0034 – “FIG. 4 is a flowchart showing the similarity degree learning process; para 0035 – “When the agent terminal 300 judges that similarity degree learning is to be started, in response to receiving new recruitment information from the company terminal 200 (step S10: YES), the characteristics extracting portion 330 of the agent terminal 300 reads the new recruitment information from the recruitment card database 310 (i.e. acquires a learning setting to be recommended, added by examiner) and reads resume information about job seekers from the resume database 320 (step S20)”; para 0010 – “characteristics extracting means (i.e. data acquisition unit, added by examiner) for, by analyzing the piece of recruitment information (i.e. configured to acquire performance, added by examiner) and the pieces of resume information using a topic model, collecting words extracted from a document constituting each of the pieces of information, for each topic”)
“using a data set having a higher degree of similarity with the data set specified by the user than a predetermined degree of similarity” (Fig. 4; para 0038 – “the similarity degree learning portion 360 stores similarity degree learning information showing a similarity degree learning result (that is, information obtained by quantifying a degree of similarity between the targeted resume information and recruitment information) into the similarity degree matrix database 380 (step S15)”; para 0039 – “The matching score calculating portion 390 acquires the first topic-related characteristics information, the second topic-related characteristics information and the similarity degree learning information supplied from the recruitment card characteristics database 340, the resume characteristics database 350 and the similarity degree matrix database 380, respectively, and calculates a similarity degree score of the targeted recruitment information and resume information (interpreted as a degree of similarity higher than a predetermined, added by examiner) using the pieces of information to generate score information (step S16).”).

Regarding Claim 5: Suhara/Matsunaga/Kuroiwa combination discloses the information processing device according to claim 4 (see the rejection for Claim 4).
Suhara further discloses:
“wherein the data acquisition unit is further configured to acquire, as the learning setting to be recommended, a learning setting having performance higher than predetermined performance among learning settings in which the learning processing is previously performed” (para 0004 – “an agent performs narrowing-down from a long list to a short list by performing screening, telephone interviews and the like … the long list refers to a candidate list before the agent performing screening for talented persons thought to satisfy needs of a recruiting company, and the short list refers to a candidate list obtained by the agent narrowing down the long list to several candidates by telephone interviews and the like (interpreted as learning setting having performance higher than predetermined, added by examiner)”; para 0010 – “characteristics extracting means (i.e. data acquisition unit, added by examiner) for, by analyzing the piece of recruitment information (i.e. configured to acquire performance, added by examiner) and the pieces of resume information using a topic model, collecting words extracted from a document constituting each of the pieces of information, for each topic”)
“using the data set having the higher degree of similarity with the data set specified by the user than the predetermined degree of similarity” (Fig. 4; para 0038 – “the similarity degree learning portion 360 stores similarity degree learning information showing a similarity degree learning result (that is, information obtained by quantifying a degree of similarity between the targeted resume information and recruitment information) into the similarity degree matrix database 380 (step S15)”; para 0039 – “The matching score calculating portion 390 acquires the first topic-related characteristics information, the second topic-related characteristics information and the similarity degree learning information supplied from the recruitment card characteristics database 340, the resume characteristics database 350 and the similarity degree matrix database 380, respectively, and calculates a similarity degree score of the targeted recruitment information and resume information (interpreted as the data set having a higher degree of similarity, added by examiner) using the pieces of information to generate score information (step S16)”).

Regarding Claim 6: Suhara/Matsunaga/Kuroiwa combination discloses the information processing device according to claim 4 (see the rejection for Claim 4).
Suhara further discloses:
“in a case where a plurality of the learning settings to be recommended are acquired by the data acquisition unit” (Fig. 2 - agent terminal 300; para 0023 – “The agent terminal 300 performs maintenance/management of a recruitment web site as well as narrowing down of job applicant candidates matching recruitment information of the company side (i.e. data acquisition, added by examiner)”).
	Suhara is silent on:
“wherein the display control unit is further configured to control display corresponding to the plurality of learning settings to be recommended in accordance with at least one of the degree of similarity and performance”.
However, Kuroiwa discloses:
“wherein the display control unit is further configured to control display corresponding to the plurality of learning settings to be recommended in accordance with at least one of the degree of similarity and performance” (para 0028 – “With reference to FIG. 1, an active learning system… is comprised of… an output unit 8 configured by a display unit”; para 0017 – “The present invention … an active learning system including: … control means that outputs the data selected by the data selection means from an output unit (i.e. further configured to control display control unit, added by examiner), and removes data for which a value of the desired label is input from the input unit, to add the data (interpreted as the plurality of learning settings to be recommended, added by examiner) to the set of known data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device, disclosed by Suhara/Matsunaga/Kuroiwa combination, as taught by Kuroiwa, in order to enhance the ability of the user to view and control the data corresponding to the learning setting.

Regarding Claim 7: Suhara/Matsunaga/Kuroiwa combination discloses the information processing device according to claim 4 (see the rejection for Claim 4).
Suhara further discloses:
“wherein the degree of similarity is calculated on a basis of a degree of similarity of at least one of feature information and statistics between data sets” (para 0010 – “score calculating means for calculating scores of degrees of similarity between the piece of recruitment information and the pieces of resume information based on the piece of first topic-related information”).

Regarding Claim 8: Suhara/Matsunaga/Kuroiwa combination discloses the information processing device according to claim 4 (see the rejection for Claim 4).
Suhara is silent on:
“wherein the display control unit is further configured to control display of the degree of similarity”.
However, Kuroiwa discloses:
“wherein the display control unit is further configured to control display of the degree of similarity” (para 0028 – “With reference to FIG. 1, an active learning system… is comprised of… an output unit 8 configured by a display unit”; para 0017 – “The present invention … an active learning system including: … control means that outputs the data selected by the data selection means from an output unit (i.e. further configured to control display control unit, added by examiner), and removes data for which a value of the desired label is input from the input unit (interpreted as controlled based on the degree of similarity, added by examiner)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device, disclosed by Suhara/Matsunaga/Kuroiwa combination, as taught by Kuroiwa, in order to enhance the ability of the user to view and control the data corresponding to the learning setting.

Regarding Claim 9: Suhara/Matsunaga/Kuroiwa combination discloses the information processing device according to claim 1 (see the rejection for Claim 1).
Suhara further discloses:
“wherein the information related to the previous learning processing includes a learning setting in which learning processing is previously performed” (para 0004 – “the long list (i.e. previous learning processing, added by examiner) refers to a candidate list before the agent performing screening for talented persons thought to satisfy needs of a recruiting company, and the short list refers to a candidate list obtained by the agent narrowing down the long list to several candidates by telephone interviews and the like (i.e. learning processing is previously performed, added by examiner)”).

Regarding Claim 10: Suhara/Matsunaga/Kuroiwa combination discloses the information processing device according to claim 9 (see the rejection for Claim 9).
Suhara further discloses:
“wherein the data acquisition unit is further configured to acquire, as the learning setting to be recommended, a learning setting having a higher degree of similarity with the learning setting specified by the user than a predetermined degree of similarity” (Fig. 4; para 0038 – “the similarity degree learning portion 360 stores similarity degree learning information showing a similarity degree learning result (that is, information obtained by quantifying a degree of similarity between the targeted resume information and recruitment information) into the similarity degree matrix database 380 (step S15)”; para 0039 – “The matching score calculating portion 390 acquires the first topic-related characteristics information, the second topic-related characteristics information and the similarity degree learning information supplied from the recruitment card characteristics database 340, the resume characteristics database 350 and the similarity degree matrix database 380, respectively, and calculates a similarity degree score of the targeted recruitment information and resume information (interpreted as a learning setting having a higher degree of similarity, added by examiner) using the pieces of information to generate score information (step S16)”; para 0010 – “characteristics extracting means (i.e. data acquisition unit, added by examiner) for, by analyzing the piece of recruitment information (i.e. configured to acquire performance, added by examiner) and the pieces of resume information using a topic model, collecting words extracted from a document constituting each of the pieces of information, for each topic).

Regarding Claim 11: Suhara/Matsunaga/Kuroiwa combination discloses the information processing device according to claim 9 (see the rejection for Claim 9).
Suhara further discloses:
“wherein the data acquisition unit is further configured to acquire, as the learning setting to be recommended, a learning setting having a higher degree of similarity with the learning setting specified by the user than a predetermined degree of similarity” (Fig. 4; para 0038 – “the similarity degree learning portion 360 stores similarity degree learning information showing a similarity degree learning result (that is, information obtained by quantifying a degree of similarity between the targeted resume information and recruitment information) into the similarity degree matrix database 380 (step S15)”; para 0039 – “The matching score calculating portion 390 acquires the first topic-related characteristics information, the second topic-related characteristics information and the similarity degree learning information supplied from the recruitment card characteristics database 340, the resume characteristics database 350 and the similarity degree matrix database 380, respectively, and calculates a similarity degree score of the targeted recruitment information and resume information (interpreted as a learning setting having a higher degree of similarity, added by examiner) using the pieces of information to generate score information (step S16)”; para 0010 – “characteristics extracting means (i.e. data acquisition unit, added by examiner) for, by analyzing the piece of recruitment information (i.e. configured to acquire performance, added by examiner) and the pieces of resume information using a topic model, collecting words extracted from a document constituting each of the pieces of information, for each topic) and
“having higher performance than the learning setting specified by the user” (para 0004 – “an agent performs narrowing-down from a long list to a short list by performing screening, telephone interviews and the like … the long list refers to a candidate list before the agent performing screening for talented persons thought to satisfy needs of a recruiting company, and the short list refers to a candidate list obtained by the agent narrowing down the long list to several candidates by telephone interviews and the like (interpreted as learning setting having performance higher than predetermined, added by examiner)”).
	
Regarding Claim 14: Suhara/Matsunaga/Kuroiwa combination discloses the information processing device according to claim 9 (see the rejection for Claim 9).
Suhara is silent on:
“wherein the display control unit is further configured to control display of the learning setting to be recommended or display of a difference between the learning setting specified by the user and the learning setting to be recommended”.
However, Kuroiwa discloses:
“wherein the display control unit is further configured to control display of the learning setting to be recommended” (para 0028 – “With reference to FIG. 1, an active learning system… is comprised of… an output unit 8 configured by a display unit”; para 0017 – “control means that outputs the data selected by the data selection means from an output unit” i.e. further configured to control display control unit, added by examiner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device, disclosed by Suhara/Matsunaga/Kuroiwa, as taught by Kuroiwa, in order to enhance the ability of the user to view and control the data corresponding to the learning setting.

Regarding Claim 18: Suhara/Matsunaga/Kuroiwa combination discloses the information processing device according to claim 1 (see the rejection for Claim 1).
Suhara discloses:
“further comprising: an operation acquisition unit configured to acquire an operation for specifying a disclosure range of a learning setting search history executed on a basis of an operation by the user” (para 0025 – “A recruitment card database 310 is a database storing recruitment information of each company and stores recruitment information transmitted from each company terminal 200 (i.e. using the database means searching the database and creating the search history, added by examiner). In the recruitment information, application conditions information and the like are set in addition to job information consists of text information showing content of a job and image information (interpreted as the disclosure range, added by examiner).”).
	Suhara is silent on:
“wherein the operation acquisition unit is implemented via at least one processor”.
	However, Matsunaga discloses:
“wherein the operation acquisition unit is implemented via at least one processor” (para 0039 – “The CPU of the control unit 120 reads out and executes a classification processing program stored in the ROM to achieve respective functions (… a classification unit 126, and a selection unit 127 (interpreted as operation acquisition unit, added by examiner))”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device, disclosed by Suhara/Matsunaga/Kuroiwa, as taught by Matsunaga, in order to enhance the ability of the user to view and control the data corresponding to the learning setting.

Regarding Claim 19: Suhara discloses:
“A method of processing information” (Abstract – “An analysis method by a topic model (i.e. method of processing information, added by examiner) is used to perform learning of a degree of similarity between recruitment information and resume information”), the method comprising:   
“acquiring a learning setting corresponding to information related to previous learning processing, wherein the information related to the learning processing includes a learning setting specified by the user” (Fig. 2 - agent terminal 300; para 0023 – “The agent terminal 300 performs maintenance/management of a recruitment web site as well as narrowing down of job applicant candidates matching recruitment information of the company side (i.e. data acquisition, added by examiner); para 0035 – “When the agent terminal 300 judges that similarity degree learning is to be started, in response to receiving new recruitment information from the company terminal 200 (step S10: YES) (i.e. the information related to the learning process includes a learning setting specified by the user, added by examiner), the characteristics extracting portion 330 of the agent terminal 300 reads the new recruitment information from the recruitment card database 310 (i.e. acquires a learning setting corresponding to information related to previous learning setting, added by examiner) and reads resume information about job seekers from the resume database 320 (step S20)”.
Suhara is silent on:
 “based on the information related to the previous learning processing having a degree of similarity with information related to learning processing specified by a user that is higher than a predetermined degree of similarity, as a learning setting to be recommended to the user; and controlling, by a processor, display corresponding to the learning setting to be recommended; and controlling, by the processor, display of a difference between the learning setting specified by the user and the learning setting to be recommended, based on the degree of similarity between the learning setting specified by the user and the learning setting to be recommended being higher than the predetermined degree of similarity”.
However, Matsunaga discloses:
“based on the information related to the previous learning processing” (para 0036 – “The user may collect beforehand the plurality of learning images (interpreted as an information related to the previous learning processing, added by examiner ) and the plurality of testing images depending on purpose”)
“having a degree of similarity with information related to learning processing specified by a user that is higher than a predetermined degree of similarity, as a learning setting to be recommended to the user” (Figs, 13 and 14; Para 0106 – “When there is one combination in which the correct answer percentage exceeds the predetermined threshold (i.e. a degree of similarity is higher than the predetermined degree, added by examiner), the selection unit 127 may select the one combination of C and a, and when there are two or more such combinations, it may select the combination of C and a in which the correct answer percentage is highest (interpreted as recommended to the user, added by examiner)”;  para 0107 – “In accordance with the classification processing according to the above modification, until the correct answer percentage exceeds the predetermined threshold (e.g., 80%), a similarity feature vector which is different from the current similarity feature vector is generated based on the similarity degree between the current similarity feature vectors. In other words, until the correct answer percentage exceeds the predetermined threshold, a new similarity feature vector may be generated infinite times. Thus, with the machine learning device 100, a discriminant function is obtained for which the correct answer percentage exceeds the predetermined threshold. Accordingly, the classification device 200 can accurately classify the unknown image.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device, disclosed by Suhara, as taught by Matsunaga, in order to enhance the ability of the user to view and control the data corresponding to the learning setting.
Both Suhara and Matsunaga are is silent on “controlling, by a processor, display corresponding to the learning setting to be recommended”.
However, Kuroiwa discloses:
“controlling, by a processor, display corresponding to the learning setting to be recommended” (para 0028 – “With reference to FIG. 1, an active learning system… is comprised of an input unit 1 configured by a keyboard etc. for inputting instruction and data from a user, a processing unit 2 operated by a programmed control… an output unit 8 configured by a display unit”; para 0017 – “control means that outputs the data selected by the data selection means from an output unit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device, disclosed by Suhara/Matsunaga combination, as taught by Kuroiwa, in order to enhance the ability of the user to view and control the data corresponding to the learning setting.
Regarding the limitation:
“controlling, by the processor, display of a difference between the learning setting specified by the user and the learning setting to be recommended, based on the degree of similarity between the learning setting specified by the user and the learning setting to be recommended being higher than the predetermined degree of similarity”.  
	Matsunaga discloses the selection unit, where the selection is based on the degree of similarity between the learning setting specified by the user and the learning setting to be recommended:
“based on the degree of similarity between the learning setting specified by the user and the learning setting to be recommended being higher than the predetermined degree of similarity” (Figs, 13 and 14; Para 0106 – “When there is one combination in which the correct answer percentage exceeds the predetermined threshold (i.e. a degree of similarity is higher than the predetermined degree, added by examiner), the selection unit 127 may select the one combination of C and a, and when there are two or more such combinations, it may select the combination of C and a in which the correct answer percentage is highest (interpreted as recommended to the user, added by examiner)”;  para 0107 – “In accordance with the classification processing according to the above modification, until the correct answer percentage exceeds the predetermined threshold (e.g., 80%), a similarity feature vector which is different from the current similarity feature vector is generated based on the similarity degree between the current similarity feature vectors. In other words, until the correct answer percentage exceeds the predetermined threshold, a new similarity feature vector may be generated infinite times. Thus, with the machine learning device 100, a discriminant function is obtained for which the correct answer percentage exceeds the predetermined threshold. Accordingly, the classification device 200 can accurately classify the unknown image.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the display control unit (doing it by the processor is the only way) so it displays the difference between the learning specified by the user and the learning setting to be recommended, and based on a feedback on the difference between the user’s requirements and the model recommendations, the user’s requirements can be changed to achieve more accurate control of the learning setting.

Regarding Claim 21: Suhara/Matsunaga/Kuroiwa combination discloses the information processing device according to claim 1 (see the rejection for Claim 1).
Suhara is silent on:
“wherein the previous learning processing is performed by selecting a data set”.
However, Matsunaga discloses:
“wherein the previous learning processing is performed by selecting a data set” (para 0036 – “The user may collect beforehand the plurality of learning images (interpreted as performing by selecting a data set related to the previous learning processing, added by examiner) and the plurality of testing images depending on purpose”) and 
“the learning setting corresponding to the information related to the previous learning processing and executing a parameter optimization algorithm for the data set and the learning setting corresponding to the information related to the previous learning processing” (para 0070 – “Since the correct answer percentage when the testing images are categorized (i.e. a learning setting, added by examiner) varies depending on the value of the adjustment parameter C, an optimum value (i.e. optimization parameter, added by examiner) for the adjustment parameter C should be sought. … The classification condition learning unit 125 generates a discriminant function by solving the minimization problem for an arbitrary adjustment parameter C (refer to FIGS. 9A and 9B) … a general principle of the linear SVM has been described with reference to FIGS. 8, 9A, and 9B and the formulas (2) through (8) (i.e. parameter optimization algorithm, added by examiner).”);
“wherein the learning processing specified by the user is performed by selecting a data set specified by the user and learning setting corresponding to the learning specified by the user and executing the parameter optimization algorithm for the data set specified by the user and the learning setting specified by the user” (para 0099 – “the exponentiation unit 224 exponentiates each component of the similarity feature vector for the unknown image with the optimum exponentiation parameter a (i.e. parameter optimization, added by examiner) selected by the selection unit 127 of the machine learning device 100. … in accordance with the discriminant function having the optimum adjustment parameter C. In this manner, the classification device 200 accurately classifies the unknown image in accordance with the discriminant function using the exponentiation parameter a and the adjustment parameter C for which the correct answer percentage in the learning by the machine learning device 100 is maximum (i.e. executing the parameter optimization algorithm, added by examiner).”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device, disclosed by Suhara/Matsunaga/Kuroiwa combination, as taught by Matsunaga, in order to enhance the ability of the user to view and control the data corresponding to the learning setting by executing the optimization algorithm, which will improve the level of matching the criteria used.

Regarding Claim 22: 
Suhara/Matsunaga/Kuroiwa combination discloses the claimed limitations as discussed with regards to Claim 1.

Claims 12, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suhara in view of Matsunaga, in further view of Kuroiwa and in further view of US20070186267 to Ohde et al. (hereinafter Ohde).

Regarding Claim 12: Suhara/Matsunaga/Kuroiwa combination discloses the information processing device according to claim 9 (see the rejection for Claim 9).
Suhara further discloses:
“wherein the data acquisition unit is further configured to acquire, as the learning setting to be recommended, a learning setting having a higher degree of similarity with the learning setting specified by the user than a predetermined degree of similarity” (Fig. 4; para 0038 – “the similarity degree learning portion 360 stores similarity degree learning information showing a similarity degree learning result (that is, information obtained by quantifying a degree of similarity between the targeted resume information and recruitment information) into the similarity degree matrix database 380 (step S15)”; para 0039 – “The matching score calculating portion 390 acquires the first topic-related characteristics information, the second topic-related characteristics information and the similarity degree learning information supplied from the recruitment card characteristics database 340, the resume characteristics database 350 and the similarity degree matrix database 380, respectively, and calculates a similarity degree score of the targeted recruitment information and resume information (interpreted as a learning setting having a higher degree of similarity, added by examiner) using the pieces of information to generate score information (step S16)”; para 0010 – “characteristics extracting means (i.e. data acquisition unit, added by examiner) for, by analyzing the piece of recruitment information (i.e. configured to acquire performance, added by examiner) and the pieces of resume information using a topic model, collecting words extracted from a document constituting each of the pieces of information, for each topic”). 
Suhara/Matsunaga/Kuroiwa combination is silent on “having highest frequency of appearance in a learning setting search history”.
However, Ohde discloses:
“having highest frequency of appearance in a learning setting search history” (para 0028 – “A server searches a content information database (i.e. creating a search history, added by examiner) … extracts content tables associated with the content viewed for example, and counts appearance frequencies of the content tables by genre, performer, or keyword. Those genres and performers for example which are ranked high in appearance frequency are indicative of user preferences… The presentation-information transmitting block outputs a signal for presenting an added-information screen that includes a list of attribute values high in appearance frequency in each attribute type to the user.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device, disclosed by Suhara/Matsunaga/Kuroiwa combination, as taught by Ohde, in order to enhance the ability of the user to view and control the data corresponding to the learning setting and to choose the topic most frequently viewed by the user being the most important for him or her in the search.

Regarding Claim 13: Suhara/Matsunaga/Kuroiwa combination discloses the information processing device according to claim 9 (see the rejection for Claim 9).
Suhara further discloses:
“wherein the data acquisition unit is further configured to acquire, as the learning setting to be recommended, a learning setting having a higher degree of similarity with the learning setting specified by the user than a predetermined degree of similarity” (Fig. 4; para 0038 – “the similarity degree learning portion 360 stores similarity degree learning information showing a similarity degree learning result (that is, information obtained by quantifying a degree of similarity between the targeted resume information and recruitment information) into the similarity degree matrix database 380 (step S15)”; para 0039 – “The matching score calculating portion 390 acquires the first topic-related characteristics information, the second topic-related characteristics information and the similarity degree learning information supplied from the recruitment card characteristics database 340, the resume characteristics database 350 and the similarity degree matrix database 380, respectively, and calculates a similarity degree score of the targeted recruitment information and resume information (interpreted as a degree of similarity higher than a predetermined, added by examiner) using the pieces of information to generate score information (step S16)” para 0010 – “characteristics extracting means (i.e. data acquisition unit, added by examiner) for, by analyzing the piece of recruitment information (i.e. configured to acquire performance, added by examiner) and the pieces of resume information using a topic model, collecting words extracted from a document constituting each of the pieces of information, for each topic”). 
Suhara/Matsunaga/Kuroiwa combination is silent on: “corresponding to performance and frequency of appearance in a learning setting search history”.
 	However, Ohde discloses:
“corresponding to performance and frequency of appearance in a learning setting search history” (para 0028 – “A server searches a content information database (i.e. creating a search history, added by examiner) … extracts content tables associated with the content viewed for example, and counts appearance frequencies of the content tables by genre, performer, or keyword. Those genres and performers for example which are ranked high in appearance frequency are indicative of user preferences… The presentation-information transmitting block outputs a signal for presenting an added-information screen that includes a list of attribute values high in appearance frequency in each attribute type to the user.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device, disclosed by Suhara/Kuroiwa combination, as taught by Ohde, in order to enhance the ability of the user to view and control the data corresponding to the learning setting and to choose the topic most frequently viewed by the user being the most important for him or her in the search.

Regarding Claim 15: Suhara/Matsunaga/Kuroiwa/Ohde combination discloses the information processing device according to claim 14 (see the rejection for Claim 14).
Suhara is silent on:
“wherein in a case where the display of the learning setting to be recommended or the display of the difference is selected by the user”.
However, Kuroiwa discloses:
“wherein in a case where the display of the learning setting to be recommended or the display of the difference is selected by the user” (para 0028 – “With reference to FIG. 1, an active learning system… is comprised of… an output unit 8 configured by a display unit”; para 0017 – “control means that outputs the data selected by the data selection means from an output unit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device, disclosed by Suhara, as taught by Kuroiwa, in order to enhance the ability of the user to view and control the data corresponding to the learning setting.
Suhara/Matsunaga/Kuroiwa combination is silent on:
“the display control unit is further configured to control display of a learning setting search history tree including the learning setting to be recommended or details of the learning setting to be recommended”.
However, Ohde discloses:
“the display control unit is further configured to control display of a learning setting search history tree including the learning setting to be recommended or details of the learning setting to be recommended” (Fig. 4; Central control block, reference 18; TV monitor, reference 17; para 0064 – “The CE device 1 has … a communication control block 14, a reproduction control block 15, a television monitor 17, executes apparatus operations associated with content viewing such as content reception, recording, and reproduction under the total control of a central control block 18”; para 0028 – “A server searches a content information database (i.e. creating a learning setting search history tree, added by examiner) … extracts content tables associated with the content viewed for example, and counts appearance frequencies of the content tables by genre, performer, or keyword. Those genres and performers for example which are ranked high in appearance frequency are indicative of user preferences… The presentation-information transmitting block outputs a signal for presenting an added-information screen that includes a list of attribute values high in appearance frequency in each attribute type to the user.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device, disclosed by Suhara/Matsunaga/Kuroiwa combination, as taught by Ohde, in order to enhance the ability of the user to view and control the data corresponding to the learning setting and to choose the topic most frequently viewed by the user being the most important for him or her in the search.

Regarding Claim 16: Suhara/Matsunaga/Kuroiwa combination discloses the information processing device according to claim 1 (see the rejection for Claim 1).
Suahar is silent on:
“the display control unit is further configured to control display”.
However, Kuroiwa discloses:
“the display control unit is further configured to control display” (para 0028 – “With reference to FIG. 1, an active learning system… is comprised of… an output unit 8 configured by a display unit”; para 0017 – “control means that outputs the data selected by the data selection means from an output unit”).
Suhara/Matsunaga/Kuroiwa combination is silent on:
“display of a learning setting search history tree including the learning setting to be recommended”.
However, Ohde discloses:
“display of a learning setting search history tree including the learning setting to be recommended” (para 0028 – “A server searches a content information database (i.e. creating a learning setting search history tree, added by examiner) … extracts content tables associated with the content viewed for example, and counts appearance frequencies of the content tables by genre, performer, or keyword. Those genres and performers for example which are ranked high in appearance frequency are indicative of user preferences… The presentation-information transmitting block outputs a signal for presenting an added-information screen that includes a list of attribute values high in appearance frequency in each attribute type to the user.”; para 0106 – “In the display area of each performer name in the display screen shown in the figure, a link for requesting the presentation of detail added-value information associated with performer name is embedded”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device, disclosed by Suhara/Matsunaga/Kuroiwa combination, as taught by Ohde, in order to enhance the ability of the user to view and control the data corresponding to the learning setting and to choose the topic most frequently viewed by the user being the most important for him or her in the search.

Regarding Claim 17: Suhara/Matsunaga/Kuroiwa combination discloses the information processing device according to claim 1 (see the rejection for Claim 1).
Suhara further discloses:
“wherein the data acquisition unit is further configured to acquire a learning setting having highest performance from a previous learning setting search history tree” (para 0004 – “an agent performs narrowing-down from a long list to a short list by performing screening, telephone interviews and the like … the long list refers to a candidate list before the agent performing screening for talented persons thought to satisfy needs of a recruiting company, and the short list refers to a candidate list obtained by the agent narrowing down the long list to several candidates by telephone interviews and the like (interpreted as acquiring performance of the learning setting to be recommended, added by examiner)”; para 0010 – “characteristics extracting means (i.e. data acquisition unit, added by examiner) for, by analyzing the piece of recruitment information (i.e. configured to acquire performance, added by examiner) and the pieces of resume information using a topic model, collecting words extracted from a document constituting each of the pieces of information, for each topic”).
Suhara is silent on:
“in which a degree of similarity with a learning setting search history tree executed on a basis of an operation by the user is higher than a predetermined degree of similarity”.  
However, Ohdu discloses:
“in which a degree of similarity with a learning setting search history tree executed on a basis of an operation by the user is higher than a predetermined degree of similarity” (para 0028 – “A server searches a content information database (i.e. creating a learning setting search history tree, added by examiner) … extracts content tables associated with the content viewed for example, and counts appearance frequencies of the content tables by genre, performer, or keyword. Those genres and performers for example which are ranked high in appearance frequency are indicative of user preferences… The presentation-information transmitting block outputs a signal for presenting an added-information screen that includes a list of attribute values high in appearance frequency in each attribute type to the user.”; para 0106 – “In the display area of each performer name in the display screen shown in the figure, a link for requesting the presentation of detail added-value information associated with performer name is embedded”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device, disclosed by Suhara/Matsunaga/Kuroiwa combination, as taught by Ohde, in order to enhance the ability of the user to view and control the data corresponding to the learning setting and to choose the topic most frequently viewed by the user being the most important for him or her in the search.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suhara in view of Matsunaga.

Regarding Claim 20: Suhara discloses:
“A method of providing information (para 0022 – “a responsible person of a company (a person in charge of recruitment in a personnel division, or the like) can register recruitment information (i.e. providing information, added by examiner) about a desired talented person (to be described in detail later) with the agent terminal 300.”), the method comprising: 
“searching for a learning setting corresponding to information related to previous learning processing; wherein the information related to the learning processing includes a learning setting specified by the user” (para 0023 – “The agent terminal 300 performs maintenance/management of a recruitment web site as well as narrowing down of job applicant candidates matching recruitment information of the company side (that is, narrowing down from a long list to a short list)”; (Fig. 4; para 0034 – “FIG. 4 is a flowchart showing the similarity degree learning process; para 0035 – “When the agent terminal 300 judges that similarity degree learning is to be started, in response to receiving new recruitment information from the company terminal 200 (step S10: YES) (i.e. the information related to the learning process includes a learning setting specified by the user, added by examiner), the characteristics extracting portion 330 of the agent terminal 300 reads the new recruitment information from the recruitment card database 310 (i.e. acquires a learning setting corresponding to information related to previous learning setting, added by examiner) and reads resume information about job seekers from the resume database 320 (step S20)”).
“controlling, by a processor, transmission of the learning setting to be recommended” (para 0040 – “the agent terminal (candidate determining means) 300 identifies, for example, X pieces of resume information (X≥2) with high scores and decides job seekers corresponding to the pieces of resume information as final candidates (i.e. learning setting to be recommended, added by examiner)… transmitting the pieces of resume information about the final candidates to the company terminal 200 (i.e. controlling a transmission via processor, added by examiner) via the communication network N”).
Suhara is silent on:
“based on the information related to the previous learning processing having a degree of similarity with information related to learning processing specified by a user that is higher than a predetermined degree of similarity, as a learning setting to be recommended to the user; wherein a difference between the learning setting specified by the user and the learning setting to be recommended is controlled to be displayed based on the degree  of similarity between the learning setting specified by the user and the learning setting to be recommended being higher than the predetermined degree of similarity”.  
However, Matsunaga discloses:
“based on the information related to the previous learning processing” (para 0036 – “The user may collect beforehand the plurality of learning images (interpreted as an information related to the previous learning processing, added by examiner ) and the plurality of testing images depending on purpose”)
“having a degree of similarity with information related to learning processing specified by a user that is higher than a predetermined degree of similarity, as a learning setting to be recommended to the user” (Figs, 13 and 14; Para 0106 – “When there is one combination in which the correct answer percentage exceeds the predetermined threshold (i.e. a degree of similarity is higher than the predetermined degree, added by examiner), the selection unit 127 may select the one combination of C and a, and when there are two or more such combinations, it may select the combination of C and a in which the correct answer percentage is highest (interpreted as recommended to the user, added by examiner)”;  para 0107 – “In accordance with the classification processing according to the above modification, until the correct answer percentage exceeds the predetermined threshold (e.g., 80%), a similarity feature vector which is different from the current similarity feature vector is generated based on the similarity degree between the current similarity feature vectors. In other words, until the correct answer percentage exceeds the predetermined threshold, a new similarity feature vector may be generated infinite times. Thus, with the machine learning device 100, a discriminant function is obtained for which the correct answer percentage exceeds the predetermined threshold. Accordingly, the classification device 200 can accurately classify the unknown image.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing device, disclosed by Suhara, as taught by Matsunaga, in order to enhance the ability of the user to view and control the data corresponding to the learning setting.
Regarding the limitation:
“wherein a difference between the learning setting specified by the user and the learning setting to be recommended is controlled to be displayed based on the degree of similarity between the learning setting specified by the user and the learning setting to be recommended being higher than the predetermined degree of similarity”:
	Matsunaga discloses the selection unit, where the selection is based on the degree of similarity between the learning setting specified by the user and the learning setting to be recommended:
“based on the degree of similarity between the learning setting specified by the user and the learning setting to be recommended being higher than the predetermined degree of similarity” (Figs, 13 and 14; Para 0106 – “When there is one combination in which the correct answer percentage exceeds the predetermined threshold (i.e. a degree of similarity is higher than the predetermined degree, added by examiner), the selection unit 127 may select the one combination of C and a, and when there are two or more such combinations, it may select the combination of C and a in which the correct answer percentage is highest (interpreted as recommended to the user, added by examiner)”;  para 0107 – “In accordance with the classification processing according to the above modification, until the correct answer percentage exceeds the predetermined threshold (e.g., 80%), a similarity feature vector which is different from the current similarity feature vector is generated based on the similarity degree between the current similarity feature vectors. In other words, until the correct answer percentage exceeds the predetermined threshold, a new similarity feature vector may be generated infinite times. Thus, with the machine learning device 100, a discriminant function is obtained for which the correct answer percentage exceeds the predetermined threshold. Accordingly, the classification device 200 can accurately classify the unknown image.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the difference between the learning specified by the user and the learning setting to be recommended, and based on a feedback on the difference between the user’s requirements and the model recommendations, the user’s requirements can be changed to achieve more accurate control of the learning setting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863